                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                   *

   v.                                       *              Crim. Action No. RDB-14-0441
BOBBIE JOHNSON,                             *

        Defendant.                          *

   *       *      *      *       *      *       *      *       *        *   *     *      *

                               MEMORANDUM OPINION

        Apprehensive of the potential spread of COVID-19 in prison, Defendant Bobbie

Johnson, who is serving a 90-day sentence, having pled guilty to violations of supervised

release, moves to reduce his sentence to time served and his immediate placement in home

detention as a condition of continued supervised release. Johnson moves pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), which permits a sentence modification for “extraordinary and

compelling reasons.” That statute grants the Bureau of Prisons (“BOP”) authority to move

for a sentence reduction on behalf of a Defendant. § 3582(c)(1)(A). If the BOP has not

moved on his behalf, a defendant may seek a sentence reduction only after he “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the Defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” Id.

        The statute does not provide any exceptions to these exhaustion requirements, and this

Court may not create one by judicial order. This Court lacks jurisdiction to resolve Defendant

Johnson’s petition until he has exhausted his administrative remedies or waited the requisite

30 days for a BOP response specified by § 3582(c)(1)(A)(i). Johnson only began the
administrative process on March 27, 2020—a week ago. Accordingly, Johnson’s Emergency

Motion for Compassionate Release (ECF No. 189) is DENIED at this time.

                                      BACKGROUND

       On June 2, 2015 Defendant Bobbie Johnson pled guilty to conspiracy to distribute and

possession with intent to distribute 100 grams or more of a mixture containing a detectable

amount of heroin, in violation of 21 U.S.C. § 846. (Rearraignment, ECF No. 62; Plea

Agreement, ECF No. 63.) On December 1, 2015, this Court sentenced Petitioner to six

months’ imprisonment followed by five years of supervised release.                (Judgment &

Commitment Order, ECF No. 111.)

       Johnson began his 5-year period of supervised release on April 11, 2016. On January

22, 2020, the United States Marshals Service arrested Johnson on a violation of supervised

release warrant. At his violation hearing of February 11, 2020, Johnson admitted to three

violations of supervised release: (1) failing to report to his probation officer as directed; (2)

failing to satisfactorily participate in a substance abuse program; and (3) failing to notify his

probation officer of his change in address. (Judgment & Commitment Order, ECF No. 187.)

Government counsel and Defense counsel both agreed to a recommendation of a 90-day

period of incarceration, which this Court imposed, in addition to two-years of continued

supervised release and the completion of a residential substance abuse program at Helping Up

Mission. (Id.)

       The Judgment and Commitment Order in this case provided Johnson with credit for

time served from January 22, 2020. (ECF No. 187.) Accordingly, Johnson has an expected

                                               2
release date of April 20, 2020. The Bureau of Prisons has recently transferred Johnson to

MDC Brooklyn. At least one inmate at MDC Brooklyn and four staff members have tested

positive for COVID-19. See https://www.bop.gov/coronavirus/index.jsp. The BOP has

identified Defendant Johnson as potentially susceptible to the disease because of underlying

health conditions. It is unclear whether Johnson will remain in MDC Brooklyn for the

duration of his remaining 17 days of imprisonment. The Bureau of Prisons formerly indicated

that it had halted the majority of inmate transfers, but has subsequently clarified that it has not

“ceased all inmate movements because the federal judicial system as well as state courts

continue to process criminal cases.” See United States Bureau of Prisons, “BOP Implementing

Modified Operations,” available at https://www.bop.gov/coronavirus/covid19_status.jsp (last

accessed April 2, 2020).

       After having initiated his request to the BOP on March 27, 2020, Defendant filed the

instant motion on Monday, March 30, 2020, requesting this Court to modify his sentence to

time served under 18 U.S.C. § 3582(c)(1)(A)(i) and to place him on home confinement as a

condition of supervised release. (ECF No. 189.) Petitioner’s request is based purely on the

potential that he may be exposed to COVID-19, and that he would be especially susceptible

to the disease because of his underlying medical conditions. The Government filed a

Response in Opposition to Defendant’s Motion on April 1, 2020, and the Defendant replied

on April 2, 2020.




                                                3
                                         ANALYSIS

       18 U.S.C. § 3582(c) grants the District Court the authority to modify a prisoner’s

sentence under narrow circumstances. The statute reads, in relevant part, as follows:

(c) Modification of an imposed term of imprisonment. The court may not modify a term of
imprisonment once it has been imposed except that—
       (1) in any case—
              (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
              motion of the defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the Bureau of Prisons to bring a
              motion on the defendant’s behalf or the lapse of 30 days from the receipt of
              such a request by the warden of the defendant’s facility, whichever is earlier,
              may reduce the term of imprisonment (and may impose a term of probation or
              supervised release with or without conditions that does not exceed the unserved
              portion of the original term of imprisonment), after considering the factors set
              forth in section 3553(a) to the extent that they are applicable, if it finds that--
                       (i) extraordinary and compelling reasons warrant such a reduction[.]

                       ...

              (B) the court may modify an imposed term of imprisonment to the extent
              otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of
              Criminal Procedure.
       (2) in the case of a defendant who has been sentenced to a term of imprisonment based
       on a sentencing range that has subsequently been lowered by the Sentencing
       Commission pursuant to 28 U.S.C. 994(o), upon motion of the defendant or the
       Director of the Bureau of Prisons, or on its own motion, the court may reduce the
       term of imprisonment, after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission.


28 U.S.C. § 3582(c).

       In this case, the Defendant is moving for a sentence modification pursuant to §

3582(c)(1)(A)(i). As is clear from the text of the statute, either the Bureau of Prisons or a
                                               4
Defendant may move for a sentencing modification based on “extraordinary and compelling

reasons” under that subsection. If the BOP does not move on the Defendant’s behalf, the

Defendant must first exhaust administrative remedies before filing a motion on his own. Id.

Specifically, the Defendant may only move “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier.” Id.

       In this case, there is no question that the Defendant has not complied with these

requirements. Defendant first requested a sentence modification on March 27, 2020—one

week ago. The BOP has not yet decided whether to grant or deny the Defendant’s motion.

To circumvent this problem, Defendant asks this Court to waive § 3582(c)(1)(A)’s exhaustion

requirements.    This Court does not have the jurisdiction to do so.          The exhaustion

requirements of § 3582(c)(1)(A) are jurisdictional in nature, and this Court may not expand its

jurisdiction by waiving such requirements. Alternatively, even if § 3582(c)(1)(A)’s exhaustion

requirements were merely mandatory claim processing rules, rather than jurisdictional in

nature, this Court may not recognize an exception to their operation which Congress has not

authorized.

  I.   The Administrative Exhaustion Requirements of § 3582(c)(1)(A) are
       Jurisdictional in Nature and Cannot be Waived.
       As this Court has very recently held, the administrative exhaustion requirements of §

3582(c)(1)(A) are jurisdictional in nature—that is, a court has no power to hear a claim under

this provision if the Defendant has not first exhausted his administrative remedies. See United


                                                  5
States v. King, DKC-16-0484; United States v. Cook, JKB-16-0485; United States v. Battle, DKC-

18-0350. In Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843 (2019), the United States Supreme

Court distinguished between exhaustion requirements which are jurisdictional in nature and

those which are better characterized as mandatory claim processing rules. The failure to

adhere to jurisdictional exhaustion requirements may warrant dismissal of a case at any time,

as such requirements implicate the Court’s power to adjudicate the controversy presented. Id.

at 1849. An argument based on the failure to adhere to a mandatory claim processing rule,

however, may be waived if not presented in a timely fashion. Id.

       Most critically for purposes of this case and other requests in the wake of the COVID-

19 Pandemic, federal courts may not develop judicial exceptions to a jurisdictional bar—such

as the failure to adhere to jurisdictional exhaustion requirements—as it is axiomatic that federal

courts cannot expand their power to hear cases “by judicial decree.” Kokkonen v. Guardian Life

In. Co. of America, 511 U.S. 375, 377, 114 S. Ct. 1673 (1994) (citations omitted); see also Dolan v.

United States, 560 U.S. 605, 610, 130 S. Ct. 2533 (2010) (“The expiration of a ‘jurisdictional’

deadline prevents the court from permitting or taking the action to which the statute attached

the deadline. The prohibition is absolute.”); United States v. Martin, 662 F.3d 301, 307-08 (4th

Cir. 2011) (explaining that courts cannot waive jurisdictional conditions); In re United Refuse

LLC, 171 F. App’x 426, 432 n.6 (4th Cir. 2006) (“[W]e cannot waive . .

. jurisdictional requirements even in the face of good cause.” (citations and quotations

omitted))).

       As Chief Judge Bredar of this Court has recently noted, the United States Court of

Appeals for the Fourth Circuit has not yet addressed whether the requirements of §
                                                 6
3582(c)(1)(A) are jurisdictional in nature. United States v. Williams, JKB-15-0646, 2020 WL

1506222, at *1 (D. Md. Mar. 30, 2020). In United States v. May, 855 F.3d 271 (4th Cir. 2017),

the Fourth Circuit recognized a “nonjurisdictional” bar to “§ 3582(c)(2)-based motions for

reconsideration,” but did not consider the subsection at issue in this case: § 3582(c)(1)(A). Id.

at 274. The Fourth Circuit’s subsequent dismissal for lack of jurisdiction under § 3582(c)(1)(B)

strongly suggests that a different analysis applies to different subsections of § 3582(c). United

States v. Duggan, 771 F. App’x 261 (4th Cir. 2019) (holding that the district court “lacked

jurisdiction” to grant relief under the First Step Act and citing § 3582(c)(1)(B)). The Fourth

Circuit has subsequently, and recently, cited Duggan’s dismissal based on a lack of jurisdiction

with approval, see United States v. Wirsing, 943 F.3d 175, 182 n.3 (4th Cir. 2019).

       As the Supreme Court explained in Fort Bend, the text of the statute will ordinarily

clarify whether an exhaustion requirement is jurisdictional in nature. “If the Legislature clearly

states that a prescription counts as jurisdictional, then courts and litigants will be duly

instructed and will not be left to wrestle with the issue; but when Congress does not rank a

prescription as jurisdictional, courts should treat the restriction as nonjurisdictional in

character.” Fort Bend, 139 S. Ct. at 1850 (citing Arbaugh v. Y & H Corp., 546 U.S. 500, 515–

516, 126 S. Ct. 1235 (2006) (alterations in original omitted)). Applying this rule, the Supreme

Court held that the administrative exhaustion requirements of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e, et seq., were not jurisdictional in nature, in part because they “do

not speak to a court’s authority.” Fort Bend, 139 S. Ct. at 1850 (citing EPA v. EME Homer City

Generation, L.P., 572 U.S. 489, 512, 134 S. Ct. 1584 (2014)).



                                                7
       Unlike the administrative exhaustion requirements of Title VII, § 3582(c) does speak to

the Court’s authority to hear a case. The statute explicitly states that the courts generally lack

authority to modify a prisoner’s sentence. It explains that “[t]he court may not modify a term

of imprisonment once it has been imposed,” except under specified conditions. § 3582(c)

(emphasis added).       When a defendant moves for compassionate release based on

“extraordinary and compelling reasons,” the Court’s jurisdiction is conditioned upon the

exhaustion of administrative remedies or the BOP’s failure to act after the elapse of 30 days.

       In United States v. McGaughy, 670 F.3d 1149 (10th Cir. 2012) the United States Court of

Appeals for the Tenth Circuit concluded that § 3582(c) presents a jurisdictional bar to this

Court’s ability to modify sentences absent certain conditions. After reviewing § 3582(c), the

Tenth Circuit determined that its “language operates as a clear and mandatory restriction on a

court’s authority.” McGaughy, 670 F.3d at 1158 (citation and quotations omitted); see also United

States v. Spaulding, 802 F.3d 1124 (10th Cir. 2015) (“This panel is, of course, bound

by McGaughy’s holding that § 3582(c) acts as a jurisdictional limitation on the ability of district

courts to alter previously imposed sentences of imprisonment.”). The United States Courts

of Appeals for the Fifth and Ninth Circuits have reached the same conclusion. United States

v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010) (“The district court’s jurisdiction to correct or

modify a defendant’s sentence is limited to those specific circumstances enumerated by

Congress in 18 U.S.C. § 3582.”); United States v. Spears, 824 F.3d 908, 917 (9th Cir. 2016)

(affirming the dismissal of a petition for a sentencing modification made under § 3582(c)(2)

on jurisdictional grounds).



                                                8
       As recently noted in United States v. Monzon, DLC-99-0157, 2020 WL 550220 (S.D.N.Y.

Feb. 4, 2020), there is a circuit split with respect to whether or not the exhaustion requirements

of § 3582(c) are jurisdictional in nature. While the Fifth, Ninth, and Tenth Circuits have

determined that they are jurisdictional, the United States Court of Appeals for the Seventh

Circuit in United States v. Taylor, 778 F.3d 667 (7th Cir. 2015) determined that § 3582(c) is not

jurisdictional in nature because Congress “has not framed the issue in terms of jurisdiction,”

and because § 3582(c) is not “part of a jurisdictional portion of the criminal code.” Id. at 671.

       The Supreme Court in Fort Bend has since confirmed that a statute’s language must

guide the determination of whether a statute is jurisdictional in nature; and the placement of

the prescription outside of a statute’s jurisdictional subsections is not irrelevant. Fort Bend, 139

S. Ct. at 1850-51. Nevertheless, Congress’s use of the term “jurisdictional” is not a talisman

and its decision to refrain from placing a particular provision beneath a jurisdictional header

cannot trump the substance of the statutory text. Section 3582(c) contains an explicit

restriction on the Court’s authority to modify sentences—unlike the Title VII provision

analyzed in Fort Bend, it explicitly “speak[s] to a court’s authority.” Fort Bend, 139 S. Ct. at 1850

(citing EPA v. EME Homer City Generation, L.P., 572 U.S. 489, 512, 134 S. Ct. 1584 (2014)).

Accordingly, this Court does not find the Seventh Circuit’s holding persuasive, and follows

the reasoning of the Fifth, Ninth, and Tenth Circuits and the guidance of the Supreme Court

in its recent Ford Bend opinion. Therefore, Section 3582(c)(1)(A) is jurisdictional in nature and

this Court does not have jurisdiction to address requests for reduction of a sentence until there

has been an exhaustion of administrative remedies in accordance with the statute.



                                                 9
 II.   There are No Exceptions to § 3582(c)(1)(A)’s Administrative Exhaustion
       Requirements.
       Even if § 3582(c)(1)(A) were not a jurisdictional bar, however, this Court could not

summarily waive the administrative exhaustion requirements of the statute. In Ross v. Blake,

136 S. Ct. 1850 (2016), the United States Supreme Court explicitly prohibited such judicial

maneuvering. In Ross, the district court dismissed a prisoner’s claim based on his failure to

satisfy the administrative exhaustion requirements of the Prison Litigation Reform Act, 42

U.S.C. § 1997e(a).    The Fourth Circuit reversed, stating that the PLRA’s “exhaustion

requirement is not absolute” and that “special circumstances” excused the Defendant’s failure

to adhere to them. Id. at 1856. The Supreme Court reversed the Fourth Circuit and remanded

the case with instructions, finding that the Fourth Circuit had inappropriately deviated from

the statutory text of the PLRA. Id. at 1856 (“Statutory interpretation, as we always say, begins

with the statutory text—but here following that approach at once distances us from the Court

of Appeals.” (quotations and citations omitted)).       The Supreme Court explained that

“Congress sets the rules,” not courts, when statutorily imposed exhaustion requirements are

at play. Id. at 1857. Accordingly, only exceptions recognized in the PLRA itself—including

the exception that administrative remedies which are not “available” need not be exhausted—

could excuse the Defendant’s failure to adhere to the PLRA’s claim processing requirements.

Id.

       Section 3582(c)(1)(A) does not identify any exceptions to its exhaustion requirements.

Accordingly, this Court and several others have found that the federal courts may not waive

its administrative exhaustion requirements. See, e.g., United States v. Williams, JKB-15-0646,

2020 WL 1506222 (D. Md. March 3, 2020);                      United States v. Zywotko, No.
                                              10
219CR113FTM60NPM, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v.

Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United

States v. Clausen, No. CR 16-256 (MJD/LIB), 2020 WL 1442852, at *1 (D. Minn. Mar. 24,

2020).

         A recent opinion of Judge Blake of this Court is not inconsistent with these holdings.

In United States v. Collins, CCB-10-336, 2020 WL 1506176 (D. Md. March 30, 2020), a prisoner

argued that he was entitled to relief under the First Step Act, Pub. L. No. 115-391, 132 Stat.

5194, based on a change in the statutory penalty applicable to his conviction for conspiracy to distribute

and possess with intent to distribute both 50 grams or more of crack cocaine and 5 kilograms

or more of powder cocaine within 1000 feet of a public housing facility.1 Judge Blake found

that the Defendant in that case was entitled to resentencing based on that statutory change.

In determining that the prisoner was entitled to be released from prison, the Court

considered—among several other factors—the potential spread of COVID-19 among inmate

populations.

         Critically, the administrative exhaustion requirements of § 3582(c)(1)(A) are not

applicable to the types of motions Judge Blake of this Court considered in Collins. Rather,

motions for a sentencing reduction authorized by the First Step Act are made pursuant to §

3582(c)(1)(B), which authorizes the District Court to “modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute.” See United States v.


         1Defendant sought a reduction in sentence because Section 2 of the First Step Act modified the
statutory penalties associated with his conviction under 21 U.S.C. § 841(b)(1)(a)(iii). (United States v. Collins,
CCB-10-0336, ECF No. 1036 at 5.) At the time of his sentencing, this offense required a 10-year mandatory
minimum sentence; today, the same offense carries a mandatory minimum sentence of 5 years. (Id.)
                                                       11
Wirsing, 943 F.3d 175, 183 (4th Cir. 2019) (“We hold that § 3582(c)(1)(B) is the appropriate

vehicle for a First Step Act motion.”).      Section 3582(c)(1)(B) does not contain the

administrative exhaustion requirements set forth in § 3582(c)(1)(A). Accordingly, Collins did

not address these requirements and Judge Blake’s decision is not inconsistent with this Court’s

holding concerning § 3582(c)(1)(A).

       Finally, this Court cannot avoid the exhaustion requirements of § 3582(c)(1)(A) by

construing the Defendant’s Motion as seeking release from prison under 28 U.S.C. § 2241 or

§ 2255. Under § 2241, a BOP prisoner may seek habeas relief for “a violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). The Fourth

Circuit has held that a prisoner may only bring a § 2241 claim to challenge the “fact or

duration” of his sentence, and that “conditions-of-confinement claims are not cognizable in

habeas proceedings.” Wilborn v. Mansukhani, 795 F. App’x 157, 163 (4th Cir. 2019)

(citing Rodriguez v. Ratledge, 715 F. App’x 261, 265–66 (4th Cir. 2017). Similarly, a § 2255

petition to vacate, modify, or correct sentence may not be employed to mount a general

challenge to the conditions of one’s confinement. See Sanders v. United States, 183 F.2d 748,

749 (4th Cir. 1950) (holding that petitioner’s complaint of mistreatment in prison did not

present grounds for relief under § 2255). As the Defendant is challenging the conditions of

his confinement—namely, the potential spread of COVID-19—§ 2241 and § 2255 are not the

appropriate vehicles for his petition.

       In summary, this Court will not read an exception into § 3582(c)(1) which does not

exist. To obtain relief under § 3582(c)(1)(A), a prisoner must either fully exhaust his

administrative remedies or wait until 30 days have elapsed without a BOP determination. Until
                                              12
these requirements are satisfied, this Court lacks jurisdiction to entertain the Defendant’s

Motion. As this Court concludes that it lacks jurisdiction over the Defendant’s Motion, it will

not consider whether the Defendant has presented “extraordinary and compelling reasons”

warranting release from prison.2 Such review may be made by this Court after the exhaustion

of administrative remedies or after the 30-day period has elapsed.

                                               CONCLUSION

        For the reasons stated above, Defendant’s Emergency Motion for Compassionate

Release (ECF No. 189) is DENIED WITHOUT PREJUDICE at this time.

A separate Order follows.

        Dated: April 3, 2020

                                                                          /s/
                                                                       Richard D. Bennett
                                                                       United States District Judge




        2 See Baehr v. Creig Northrop Team, P.C., --- F.3d ---, 2020 WL 1224415, at *9 (4th Cir. 2020) (holding
that once a district court has determined that it lacks jurisdiction, “the only function remaining to the court is
that of announcing the fact and dismissing the cause” (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
94, 102, 118 S. Ct. 1003, 140 L.Ed.2d 210 (1998))).
                                                        13
